Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 August 2020 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (JP 2013142748) in view of Dong (US 20190162884).

While Osawa does not explicitly disclose that the spacer is comprised of a plurality of spacers, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04).  There is no evidence of record that a new and unexpected result has been produced. 
Osawa does not explicitly disclose that the color filter layer is comprised of a plurality of color resists.
Dong discloses that the color filter layer RGBW (Fig. 5) is comprised of a plurality of color resists (para. 97).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the color filter layer be comprised of a plurality of color resists, as disclosed by Dong, in the device disclosed 
Re: claim 2, Osawa and Dong disclose the limitations of claim 1, and Dong further discloses that the black matrix layer 12 comprises a plurality of photoresist strips disposed in an intersecting arrangement (Figs. 10A, 10B), wherein the plurality of hollow areas (Fig. 10A, the areas generally corresponding to RGBW) are each surrounded by the photoresist strips (Fig. 10A), and Osawa further discloses that each of the color resists 3 comprises a lip portion overlappingly disposed on the photoresist strips of the black matrix layer 2 (Fig. 1b).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the black matrix layer comprise a plurality of photoresist strips disposed in an intersecting arrangement, wherein the plurality of hollow areas are each surrounded by the photoresist strips, as disclosed by Dong, in the device disclosed by Osawa for the purpose of minimizing light leakage in between pixels.
Re: claim 3, Osawa and Dong disclose the limitations of claim 2, and while Osawa does not explicitly disclose that a total area of the lip portion of each of the color resists overlapping the photoresist strips is less than a width of a corresponding photoresist strip in cross section, Osawa suggests the limitation. Referring to Figure 1b of Osawa, the figure shows that a total area of the lip portion of each of the color resists 3 overlapping the photoresist strips 2 is less than a width of a corresponding photoresist strip in cross section. While it is understood that figures cannot be used to show sizes or proportion; however, figures can be relied upon for what they would reasonably teach 
Re: claim 4, Osawa and Dong disclose the limitations of claim 2, and Osawa further discloses that the lip portion of each of the color resists 3 is disposed along a periphery of the color resist (Fig. 1b), and while neither reference explicitly discloses that the gap disposed between the adjacent two of the color resists has a width of 5-40 microns, Osawa does disclose the general environment. In addition, the width of the gap is a results-effective variable in that widths are modified in order to take into account the dimensions of the spacer and the color filters to maximize brightness while minimizing light leakage proximate to the spacer. The presence of a known results-effective variable is one motivation for a person of ordinary skill in the art to experiment to achieve a workable product (MPEP § 2144.05).
Re: claim 5, Osawa and Dong disclose the limitations of claim 2, and Dong further discloses that the lip portions each have an inclined edge or a curved edge (Fig. 5 discloses inclined edge). The limitation that the lip portions of the color resists are fabricated by halftone mask is a product by process claim limitation. A product-by-process claim is an apparatus claim in which a product is claimed in terms of the method used to manufacture it.  While claiming subject matter using a product-by-process limitation in an apparatus claim is permissible, the determination of the patentability of the claim does not depend upon the method of the product’s production 
Re: claim 6, Osawa and Dong disclose the limitations of claim 1, and Osawa further discloses that each of the spacers 5 comprises a root portion and an exposed portion, wherein the root portion is filled up in the gap, the exposed portion is exposed to the gap (Fig. 1b) and is overlappingly disposed on the electrically conductive layer 4 corresponding to the color resists 3 (Fig. 1b), and a surface of the exposed portion adjoining the electrically conductive layer 4 has a width greater than that of a side of the exposed portion away from the electrically conductive layer (Fig. 5, where figures can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP § 2125)).
Re: claim 7, Osawa discloses the steps of forming a black matrix layer 2 on a transparent substrate layer 1, and forming, by a photolithography process, a plurality of hollow areas (Fig. 1b, the areas disposed to the left and right of the black matrix 2) spaced apart from each other on the black matrix layer (Fig. 1b); forming a color filter layer 3 on the transparent substrate layer (Fib. 1b), wherein the color filter layer comprises a plurality of color filters spaced apart from each other and covering the 
Osawa does not explicitly disclose that the color filter layer comprises a plurality of color resists, that the spacer is comprised of photoresist material, and that the spacers are formed by a photolithography process including exposure and development and baking process.
Dong discloses that the color filter layer RGBW comprises a plurality of color resists (para. 97; Fig. 5), that the spacer 15 is comprised of photoresist material (para. 155), and that the spacers are formed by a photolithography process including exposure and development and baking process (para. 155 discloses exposure and development. While Dong does not explicitly disclose a step of baking, a person of ordinary skill in the art at a time prior to the effective date would have known that the baking step can be used to evaporate solvents, improve adhesion of the resist, and/or create smoother sidewalls on the spacer).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have that the color filter layer comprises a plurality of color resists, that the spacer is comprised of photoresist 
Re: claim 8, Osawa and Dong disclose the limitation of claim 7, and Dong further discloses that the black matrix layer 12 comprises a plurality of photoresist strips disposed in an intersecting arrangement (Figs. 10A, 10B), wherein the plurality of hollow areas (Fig. 10A, the areas generally corresponding to RGBW) are each surrounded by the photoresist strips (Fig. 10A), and Osawa further discloses that each of the color resists 3 comprises a lip portion overlappingly disposed on the photoresist strips of the black matrix layer 2 (Fig. 1b).
Re: claim 9, Osawa and Dong disclose the limitation of claim 8, and while Osawa does not explicitly disclose that a total area of the lip portion of each of the color resists overlapping the photoresist strips is less than a width of a corresponding photoresist strip in cross section, Osawa suggests the limitation. Referring to Figure 1b of Osawa, the figure shows that a total area of the lip portion of each of the color resists 3 overlapping the photoresist strips 2 is less than a width of a corresponding photoresist strip in cross section. While it is understood that figures cannot be used to show sizes or proportion; however, figures can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP § 2125). In view of at least the preceding, it is reasonable that the disclosure of Osawa would have strongly suggested to a person of ordinary skill in the art at a time prior to the effective date that a total area of the lip 
Re: claim 10, Osawa and Dong disclose the limitations of claim 8, and Osawa further discloses that the lip portion of each of the color resists 3 is disposed along a periphery of the color resist (Fig. 1b), and while neither reference explicitly discloses that the gap disposed between the adjacent two of the color resists has a width of 5-40 microns, Osawa does disclose the general environment. In addition, the width of the gap is a results-effective variable in that widths are modified in order to take into account the dimensions of the spacer and the color filters to maximize brightness while minimizing light leakage proximate to the spacer. The presence of a known results-effective variable is one motivation for a person of ordinary skill in the art to experiment to achieve a workable product (MPEP § 2144.05).
Re: claim 11, Osawa discloses a transparent substrate layer 1 (para. 26 discloses glass); a black matrix layer 2 disposed on the transparent substrate layer (Fig. 1b), and a plurality of hollow areas (Fig. 1b, the areas disposed to the left and right of the black matrix 2) disposed among the photoresist strips 2; a color filter layer 3 comprising a plurality of color portions spaced apart from each other and covering the hollow areas of the black matrix layer (Fig. 1b), respectively, wherein a gap is disposed between adjacent two of the color resists (Fig. 1b); wherein a gap is disposed between adjacent two of the color resists (Fig. 1b); an electrically conductive layer 4 disposed on the color filter layer (Fig. 1b); and a spacer layer 5 wherein a part of the spacer is disposed in the gap of the color filter layer (Fig. 1b), and another part is overlappingly disposed on the electrically conductive layer corresponding to the color filters (Fig. 1b); 
While Osawa does not explicitly disclose that the spacer is comprised of a plurality of spacers, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04).  There is no evidence of record that a new and unexpected result has been produced.
Osawa does not explicitly disclose that the color filter layer is comprised of a plurality of color resists and that the black matrix comprises a plurality of photoresist strips disposed in an intersecting arrangement.
Dong discloses that the color filter layer RGBW (Fig. 5) is comprised of a plurality of color resists (para. 97) and that the black matrix 12 comprises a plurality of photoresist strips disposed in an intersecting arrangement (Figs. 10A, 10B)
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the color filter layer be comprised of a plurality of color resists and that the black matrix comprise a plurality of photoresist strips disposed in an intersecting arrangement, as disclosed by Dong, in the device disclosed by Osawa for the purposes of utilizing comparatively lightweight 
Re: claim 12, Osawa and Dong disclose the limitations of claim 11 and while Osawa does not explicitly disclose that a total area of the lip portion of each of the color resists overlapping the photoresist strips is less than a width of a corresponding photoresist strip in cross section, Osawa suggests the limitation. Referring to Figure 1b of Osawa, the figure shows that a total area of the lip portion of each of the color resists 3 overlapping the photoresist strips 2 is less than a width of a corresponding photoresist strip in cross section. While it is understood that figures cannot be used to show sizes or proportion; however, figures can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP § 2125). In view of at least the preceding, it is reasonable that the disclosure of Osawa would have strongly suggested to a person of ordinary skill in the art at a time prior to the effective date that a total area of the lip portion of each of the color resists overlapping the photoresist strips is less than a width of a corresponding photoresist strip in cross section.
Re: claim 13, Osawa and Dong disclose the limitations of claim 11 and Dong further discloses that the lip portions each have an inclined edge or a curved edge (Fig. 5 discloses inclined edge). The limitation that the lip portions of the color resists are fabricated by halftone mask is a product by process claim limitation. A product-by-process claim is an apparatus claim in which a product is claimed in terms of the method used to manufacture it.  While claiming subject matter using a product-by-process limitation in an apparatus claim is permissible, the determination of the patentability of the claim does not depend upon the method of the product’s production 
Re: claim 14, Osawa and Dong disclosed the limitations of claim 11, and Osawa further discloses that the lip portion of each of the color resists 3 is disposed along a periphery of the color resist (Fig. 1b), and while neither reference explicitly discloses that the gap disposed between the adjacent two of the color resists has a width of 5-40 microns, Osawa does disclose the general environment. In addition, the width of the gap is a results-effective variable in that widths are modified in order to take into account the dimensions of the spacer and the color filters to maximize brightness while minimizing light leakage proximate to the spacer. The presence of a known results-effective variable is one motivation for a person of ordinary skill in the art to experiment to achieve a workable product (MPEP § 2144.05).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/Primary Examiner, Art Unit 2871